CORSON, J.
(concurring specially.) I concur in the majority opinion denying the writ of mandamus in this proceeding, on the ground that the party committee now in existence has not been *538elected by the enrolled elctors, as provided by the primary act now' in force, and that the committee provided for in the act will not be in existence, empowered to make party indorsements, until the March primary election in 1914. But I do not concur in the majority opinion that the committee, when properly elected, is limited in its indorsements to applicants who may have filed their applications with the secretary of state, as provided in section 112 of the act, as I am of the opinion that the committee, when properly constituted, may receive applications and make party indorsements of applicants other than those who may have filed their applications as provided in the section above referred to, for the reasons stated by Mr. Justice HANEY in his dissenting opinion.